Exhibit 10.4

 

October 27, 2020

 





Bluescape Opportunities Acquisition Corp.



200 Crescent Court, 19th Floor



Dallas, Texas 75201

 

Re:      Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Bluescape Opportunities Acquisition Corp., a Cayman Islands exempted
company (the “Company”), Citigroup Global Markets Inc., as underwriter (the
“Underwriter”), relating to an underwritten initial public offering (the “Public
Offering”) of 66,125,000 of the Company’s units (including 8,625,000 units that
may be purchased pursuant to the Underwriter’s option to purchase additional
units, the “Units”), each comprising of one of the Company’s Class A ordinary
shares, par value $0.0001 per share (the “Ordinary Shares”), and one-half of one
redeemable warrant (each whole warrant, a “Warrant”). Each Warrant entitles the
holder thereof to purchase one Ordinary Share at a price of $11.50 per share,
subject to adjustment. The Units will be sold in the Public Offering pursuant to
a registration statement on Form S-l and a prospectus (the “Prospectus”) filed
by the Company with the U.S. Securities and Exchange Commission (the
“Commission”). Certain capitalized terms used herein are defined in paragraph 1
hereof.

 

In order to induce the Company and the Underwriter to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bluescape Sponsor LLC (the “Sponsor”) and each of the undersigned
(each, an “Insider” and, collectively, the “Insiders”) hereby agree with the
Company as follows:

 

1.            Definitions. As used herein, (i) “Business Combination” shall mean
a merger, share exchange, asset acquisition, share purchase, reorganization or
similar business combination with one or more businesses or entities;
(ii) “Founder Shares” shall mean the 20,125,000 Class B ordinary shares of the
Company, par value $0.0001 per share, outstanding prior to the consummation of
the Public Offering; (iii) “Private Placement Warrants” shall mean the warrants
to purchase Ordinary Shares of the Company that will be acquired by the Sponsor
for an aggregate purchase price of $13,500,000 (or up to $15,225,000 if the
Underwriter’s exercise their option to purchase additional units), or $1.00 per
Warrant, in a private placement that shall close simultaneously with the
consummation of the Public Offering (including Ordinary Shares issuable upon
conversion thereof); (iv) “Public Shareholders” shall mean the holders of
Ordinary Shares included in the Units issued in the Public Offering; (v) “Public
Shares” shall mean the Ordinary Shares included in the Units issued in the
Public Offering; (vi) “Trust Account” shall mean the trust account into which a
portion of the net proceeds of the Public Offering and the sale of the Private
Placement Warrants shall be deposited; (vii) “Transfer” shall mean the (a) sale
of, offer to sell, contract or agreement to sell, hypothecate, pledge, grant of
any option to purchase or otherwise dispose of or agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause
(a) or (b); and (viii) “Charter” shall mean the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be amended from time to
time.

 





 



 

2.           Representation and Warranties.

 

(a)            The Sponsor and each Insider, with respect to itself, herself,
himself, represent and warrant to the Company that it, she or he has the full
right and power, without violating any agreement to which it, she or he is bound
(including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Letter
Agreement, as applicable, and to serve as an officer of the Company and/or a
director on the Company’s Board of Director (the “Board”), as applicable, and
each Insider hereby consents to being named in the Prospectus, road show and any
other materials as an officer and/or director of the Company, as applicable.

 

(b)            Each Insider represents and warrants, with respect to herself or
himself, that such Insider’s biographical information furnished to the Company
(including any such information included in the Prospectus) is true and accurate
in all material respects and does not omit any material information with respect
to such Insider’s background. The Insider’s questionnaire furnished to the
Company is true and accurate in all material respects. Each Insider represents
and warrants that such Insider is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; such Insider has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and such Insider is not currently a defendant in any
such criminal proceeding; and such Insider has never been suspended or expelled
from membership in any securities or commodities exchange or association or had
a securities or commodities license or registration denied, suspended or
revoked.

 

3.           Business Combination Vote. It is acknowledged and agreed that the
Company shall not enter into a definitive agreement regarding a proposed
Business Combination without the prior consent of the Sponsor. The Sponsor and
each Insider, with respect to itself or herself or himself, agrees that if the
Company seeks shareholder approval of a proposed initial Business Combination,
then in connection with such proposed initial Business Combination, it, she or
he, as applicable, shall vote all Founder Shares and any Public Shares held by
it, her or him, as applicable, in favor of such proposed initial Business
Combination (including any proposals recommended by the Board in connection with
such Business Combination) and not redeem any Public Shares held by it, her or
him, as applicable, in connection with such shareholder approval.

 



2

 





 



4.            Failure to Consummate a Business Combination: Trust Account
Waiver.

 

(a)            The Sponsor and each Insider hereby agree, with respect to
itself, herself or himself, that in the event that the Company fails to
consummate its initial Business Combination within the time period set forth in
the Charter, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up; (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Public Shares, at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously release to the Company to pay income taxes (less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then outstanding
Public Shares, which redemption will completely extinguish Public Shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any); and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Board, liquidate and dissolve, subject in the case of clauses (ii) and
(iii) to the Company’s obligations under Cayman Islands law to provide for
claims of creditors and in all cases subject to the other requirements of
applicable law. The Sponsor and each Insider agree not to propose any amendment
to the Charter (i) that would modify the substance or timing of the Company’s
obligation to provide holders of the Public Shares the right to have their
shares redeemed in connection with an initial Business Combination or to redeem
100% of the Public Shares if the Company does not complete an initial Business
Combination within the required time period set forth in the Charter or
(ii) with respect to any provision relating to the rights of holders of Public
Shares unless the Company provides its Public Shareholders with the opportunity
to redeem their Public Shares upon approval of any such amendment at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest earned on the funds held in the Trust Account
and not previously released to the Company to pay taxes, if any, divided by the
number of then-outstanding Public Shares.

 

(b)            The Sponsor and each Insider, with respect to itself, herself or
himself, acknowledges that it, she or he has no right, title, interest or claim
of any kind in or to any monies held in the Trust Account or any other asset of
the Company as a result of any liquidation of the Company with respect to the
Founder Shares held by it, her or him, if any. The Sponsor and each of the
Insiders hereby further waive, with respect to any Founder Shares and Public
Shares held by it, her or him, as applicable, any redemption rights it, she or
he may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
shareholder vote to approve such Business Combination or a shareholder vote to
approve an amendment to the Charter (i) that would modify the substance or
timing of the Company’s obligation to provide holders of the Public Shares the
right to have their shares redeemed in connection with an initial Business
Combination or to redeem 100% of the Public Shares if the Company has not
consummated an initial Business Combination within the time period set forth in
the Charter or (ii) with respect to any provision relating to the rights of
holders of Public Shares (although the Sponsor and the Insiders shall be
entitled to liquidation rights with respect to any Public Shares they hold if
the Company fails to consummate a Business Combination within the required time
period set forth in the Charter).

 



3

 

 





5.            Lock-up: Transfer Restrictions.

 



(a)            The Sponsor and the Insiders agree that they shall not Transfer
any Founder Shares (the “Founder Shares Lock-up”) until the earliest of (A) one
year after the completion of an initial Business Combination and (B) the date
following the completion of an initial Business Combination on which the Company
completes a liquidation, merger, share exchange or other similar transaction
that results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property (the “Founder
Shares Lock-up Period”). Notwithstanding the foregoing, if, subsequent to a
Business Combination, the closing price of the Ordinary Shares equals or exceeds
$12.00 per share (as adjusted for share sub-divisions, share capitalizations,
share consolidations, reorganizations, recapitalizations and the like) for any
20 trading days within a 30-trading day period commencing at least 150 days
after the Company’s initial Business Combination, the Founder Shares shall be
released from the Founder Shares Lock-up.

 

(b)            The Sponsor and Insiders agree that they shall not effectuate any
Transfer of Private Placement Warrants or Ordinary Shares underlying such
warrants until 30 days after the completion of an initial Business Combination.

 

(c)            Notwithstanding the provisions set forth in paragraphs 5(a) and
(b), Transfers of the Founder Shares, Private Placement Warrants and Ordinary
Shares underlying the Private Placement Warrants are permitted (a) to the
Company’s officers or directors, any affiliate or family member of any of the
Company’s officers or directors, any members or partners of the Sponsor or their
affiliates, any affiliates of the Sponsor, or any employees of such affiliates;
(b) in the case of an individual, by gift to a member of one of the individual’s
immediate family or to a trust, the beneficiary of which is a member of the
individual’s immediate family, an affiliate of such person or to a charitable
organization; (c) in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by private sales or
transfers made in connection with the consummation of a Business Combination at
prices no greater than the price at which the Founder Shares, Private Placement
Warrants or Ordinary Shares, as applicable, were originally purchased; (f) by
virtue of the Sponsor’s organizational documents upon liquidation or dissolution
of the Sponsor; (g) to the Company for no value for cancellation in connection
with the consummation of an initial Business Combination, (h) in the event of
the Company’s liquidation prior to the completion of a Business Combination; or
(i) in the event of completion of a liquidation, merger, share exchange or other
similar transaction which results in all of the Company’s Public Shareholders
having the right to exchange their Ordinary Shares for cash, securities or other
property subsequent to the completion of an initial Business Combination;
provided, however, that in the case of clauses (a) through (f) these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

 



4

 





 

(d)            During the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the Sponsor and each
Insider shall not, without the prior written consent of the Underwriter,
Transfer any Units, Ordinary Shares, Warrants or any other securities
convertible into, or exercisable or exchangeable for, Ordinary Shares held by
it, her or him, as applicable, subject to certain exceptions enumerated in
Section 6(h) of the Underwriting Agreement.

 



6.            Remedies. The Sponsor and each of the Insiders hereby agree and
acknowledge that (i) the Underwriter and the Company would be irreparably
injured in the event of a breach by the Sponsor or such Insider of its, her or
his obligations, as applicable under paragraphs 3. 4, 5, 7, 10 and 11.
(ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7.            Payments by the Company. Except as disclosed in the Prospectus,
neither the Sponsor nor any affiliate of the Sponsor nor any director or officer
of the Company nor any affiliate of the officers shall receive from the Company
any finder’s fee, reimbursement, consulting fee, monies in respect of any
payment of a loan or other compensation prior to, or in connection with any
services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is).

 

8.            Director and Officer Liability Insurance. The Company will
maintain an insurance policy or policies providing directors’ and officers’
liability insurance, and the Insiders shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any of the Company’s directors or officers.

 

9.            Termination. This Letter Agreement shall terminate on the earlier
of (i) the expiration of the Founder Shares Lock-up Period and (ii) the
liquidation of the Company.

 

10.          Indemnification. In the event of the liquidation of the Trust
Account upon the failure of the Company to consummate its initial Business
Combination within the time period set forth in the Charter, the Sponsor (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened) to which the Company may become subject as a result of any claim by
(i) any third party for services rendered or products sold to the Company
(except for the Company’s independent auditors) or (ii) any prospective target
business with which the Company has discussed entering into a transaction
agreement (a “Target”), provided, however, that such indemnification of the
Company by the Indemnitor (x) shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered or products sold to the
Company or a Target do not reduce the amount of funds in the Trust Account to
below the lesser of (i) $10.00 per Public Share and (ii) the actual amount per
Public Share held in the Trust Account as of the date of the liquidation of the
Trust Account if less than $10.00 per Public Share due to reductions in the
value of the trust assets, in each case net of interest that may be withdrawn to
pay the Company’s tax obligations, (y) shall not apply to any claims by a third
party or Target who executed a waiver of any and all rights to the monies held
in the Trust Account (whether or not such waiver is enforceable) and (z) shall
not apply to any claims under the Company’s indemnity of the Underwriter against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended. The Indemnitor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

 



5

 





 

11.            Forfeiture of Founder Shares. To the extent that the Underwriter
does not exercise their option to purchase additional Units within 45 days from
the date of the Prospectus in full (as further described in the Prospectus), the
Sponsor agrees to automatically surrender to the Company for no consideration,
for cancellation at no cost, an aggregate number of Founder Shares so that the
number of Founder Shares will equal of 20% of the sum of the total number of
Ordinary Shares and Founder Shares outstanding at such time. The Sponsor and
Insiders further agree that to the extent that the size of the Public Offering
is increased or decreased, the Company will effect a share capitalization or a
share repurchase, as applicable, with respect to the Founder Shares immediately
prior to the consummation of the Public Offering in such amount as to maintain
the number of Founder Shares at 20% of the sum of the total number of Ordinary
Shares and Founder Shares outstanding at such time.

 

12.            Entire Agreement. This Letter Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by all parties hereto.

 

13.            Assignment. No party hereto may assign either this Letter
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other parties. Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee. This
Letter Agreement shall be binding on the Sponsor, each of the Insiders and each
of their respective successors, heirs, personal representatives and assigns and
permitted transferees.

 

14.            Counterparts. This Letter Agreement may be executed in any number
of original or facsimile counterparts, and each of such counterparts shall for
all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

15.            Effect of Headings. The paragraph headings herein are for
convenience only and are not part of this Letter Agreement and shall not affect
the interpretation thereof.

 

16.            Severability. This Letter Agreement shall be deemed severable,
and the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Letter Agreement or of any other
term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Letter Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible and be valid and
enforceable.

 



6

 

 



17.            Governing Law. This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive,
and (ii) waive any objection to such exclusive jurisdiction and venue or that
such courts represent an inconvenient forum.

 

18.            Notices. Any notice, consent or request to be given in connection
with any of the terms or provisions of this Letter Agreement shall be in writing
and shall be sent by express mail or similar private courier service, by
certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

[Signature Page Follows]

 



7

 





 

  Sincerely,       BLUESCAPE SPONSOR LLC           By: /s/ C. John Wilder  
Name: C. John Wilder   Title: Executive Chairman           /s/ C. John Wilder  
C. John Wilder           /s/ Jonathan Siegler   Jonathan Siegler           /s/
Lillian Meyer   Lillian Meyer           /s/ Tristan Yopp   Tristan Yopp        
  /s/ Curtis Hébert, Jr.   Curtis Hébert, Jr.           /s/ Graham van’t Hoff  
Graham van’t Hoff           /s/ Duncan Palmer   Duncan Palmer

 





 

 

Acknowledged and Agreed:

 

BLUESCAPE OPPORTUNITIES ACQUISITION CORP.

 

 

By: /s/ C. John Wilder     Name:   C. John Wilder     Title:     Chief Executive
Officer  

 





 